DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-4 are pending.  Claim 2 is canceled.  Claims 1 and 3 are amended. 


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Maintained  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.     
The rejection of claims 1 and 3-4 under 35 U.S.C. 103 as being unpatentable over Yamamoto US 2010/0311836 (12/9/2010) in view of Iwata US 2007/0014823 (1/18/2007) as evidenced by the instant specification is maintained.

Yamamoto teaches an oil-in-water emulsion cosmetic that contains a sphingosine, a ceramide, a higher alcohol, a higher fatty acid as well as a non-ionic surfactant. (See Abstract and [0066-0067], [0073]).  The higher alcohol is stearyl alcohol. (See [0067]).  A higher alcohol is called for in instant claim 1.  A non-ionic surfactant is the preferred surfactant and is called for instant claim 1. (See [0073]).  The higher fatty acid can be linoleic acid, and linoleic acid is a liquid higher fatty acid called for in instant claim 4. (See [0048], [0067]).  
Yamamoto teaches that its cosmetic emulsion is excellent in stability. (See Abstract).  Yamamoto also teaches that any of the other components commonly employed in cosmetic compositions (such as titanium dioxide) can be incorporated into its oil-in-water emulsion cosmetic. (See [0082]).  
Yamamoto does not teach Polysurf 67cs or an ultraviolet scattering agent having a hydrophobic surface.  Yamamoto also does not teach its viscosity.  These deficiencies are made up for with the teachings of Iwata.  
Iwata teaches multi-phase personal care compositions comprising: (a) at least one personal care composition phase; and (b) at least one other personal care composition phase; wherein the phase (a) and the phase (b) are visually distinct phases that are packaged in physical contact.  (See Abstract and [0021]).  The composition can comprise an aqueous phase and an oily phase. (See [0053]-[0055]).  Iwata teaches that the composition may comprise titanium dioxide for which the surface has been modified to be hydrophobic. (See [0062]).  This reads on an ultraviolet scattering agent having a hydrophobic surface as called for in instant claim 1.  
Iwata also teaches Polysurf 67cs in an Example.  Polysurf 67cs is stearoxy hydoxypropyl cellulose, which is an alkyl substituted water-soluble polysaccharide derivative that falls within the formula of instant claim 1.  (See Iwata [0104] Examples 5-6).  This is evidenced in the instant specification on page [0024] which states that in the instant invention, the use of stearoxy hydroxypropyl cellulose as the hydrophobically modified alkyl cellulose is most preferred and commercially available products include Polysurf 67cs.  Iwata teaches the use of thickening polymers to provide a desirable viscosity and skin feel. (See [0038], [0040] and [0094], Examples 5-6).           
Iwata does not disclose the viscosity of the entire emulsion but does teach the viscosity of the individual phases at a shear rate viscosity.  For example Iwata teaches that phase (a) and the phase (b) have a zero shear viscosity of from about 10 kPa·s to about 1,000 kPa·s. (See Iwata claim 4).  This is from about 0.01 mPa·s to about 1 mPa·s.  While the viscosity in Iwata is measured at 25 °Celsius instead of 30 °Celsius, these values are significantly less than 12,000 mPa·s as called for in instant claim 1, and would still be so even if measured at a somewhat different temperature.  
Iwata teaches that Polysurf cs is present at an amount of 0.25.  (See Example 6 [0104]).  Iwata teaches an interference pigment in an amount of 0.02 in Example 6.  The average primary particle size of the interference pigment is 0.5 micrometers. (See Example 6 [0104]).  0.02 x 0.5 / 0.25 = 0.04.  0.04 is less than 70 as called for in claim 3, so it satisfies Expression 1 in claim 3.   
Iwata teaches that the multi-phase personal care composition of the present invention provides multiple benefits delivered from one product and/or provides beauty product appearance, and which is easy to obtain and/or maintain desired patterns for a longer period of time. It has been found that, by matching rheology profiles and viscosity of each phase compositions in such kinetic conditions, desired patterns of multi-phase personal care compositions are easily obtained and/or maintained for a longer period of time. (See [0012]).  
It would be prima facie obvious to one of ordinary skill in the art at the time of the invention making the Yamamoto oil-in-water emulsion cosmetic to add 0.02 of a hydrophobically surface treated titanium dioxide and 0.25 Polysurfcs and to have the viscosity of the composition be from about 10 kPa·s to about 1,000 kPa·s in order to have desirable aesthetics and viscosity and skin feel of its compositions as taught by Iwata.





Response to Arguments
Applicants’ arguments of January 6, 2022 have been fully considered are found to be unpersuasive.  
Applicants assert that Iwata in paragraph [0060] distinguishes between UV protecting agents and inorganic pigments and it is the latter of which include the hydrophobic interference pigments.  Applicants assert that because of this the statement in paragraph [0062] refers to interference pigments, so Applicants maintains that Iwata does not teach an ultraviolet scattering agent having a hydrophobic surface. 
Applicants reassert that Iwata’s product is specifically designed to remain in a two-phase state and that Iwata does not teach emulsions.  Specifically, the composition of Iwata does not mix multiple aqueous gel layers, but rather remains polyphasic – it is not related to emulsions.  Iwata employs two gel phases which are both aqueous and there is no oil phase in Iwata’s compositions.  Therefore there is no objective motivation in the Iwata reference to combine Iwata and Yamamoto compositions to improve the emulsion stability of the composition of Yamamoto.    
	Applicants note that the Examiner has stated that Iwata does not discourage the use of titanium dioxide or the use of Polysurf, but Applicants counter that they have not asserted a teaching away from these claim elements but are rather asserting a teaching away from an emulsified composition, given Iwata’s statements that the compositions are not emulsion at all.  Applicants assert that an emulsion would change the nature and mechanism of operation of Iwata’s compositions and are non-obvious.  
	Applicants suggest that there are problems with the stability of prior art emulsions containing titanium dioxide particles and nothing in Iwata teaches that stearoxy hydroxypropylcelluloose such as Polysurf should be incorporated into an emulsion along with the titanium oxide powder, as a solution to these problems.  
	A skilled artisan would not have any motivation to select a UV scattering powder and stearoxy hydroxypropylcellulose of Iwata, hydrophobically treat the UV-scattering powder and then incorporate the both materials into the emulsion composition of Yamamoto with any reasonable expectation of success.    
	Applicants assert that because in preferred embodiments, phase B contains particles while Phase A is substantially free of particles especially when phase A contains an oily compound such as silicone compound.  Applicants take this teaching to somehow mean that “Iwata denies an oil-in-water emulsion containing particles such as UV-scattering agents.”  Therefore it would be further not obvious to hydrophobized the surface of UV scattering agent and further include the particle (UV scattering agent) in the oil-in-water emulsified cosmetics like Yamamoto’s cosmetic.   
	Applicant points out that paragraph [0081], cited by the Examiner to support the contention that Iwata expressly contemplates emulsions, refers to only the silicone component and not the composition as a whole.  
	Applicants assert that with respect to obviousness, it is not enough to establish that the individual elements of a claims are known in the cosmetic arts, or that a component known in the art can be incorporated into a given composition but there must also be a motivation to combine the elements and an expectation of success in making the combination in the record-references themselves.  Applicants assert that the Examiner has failed to select a UV-scattering powder, select the water-soluble stearoxy hydroxypropylcellulose of Iwata’s non-emulsion gel compositions, hydrophobically treat the UV-scattering powder with any reasonable expectation of success.  




 
Applicants’ obviousness arguments have been carefully reviewed and are found to be unpersuasive.  
Applicants’ argument that the Iwata titanium dioxide is only used in this films that cover interference pigments and does not and cannot therefore function as a UV protectant is not found to be persuasive because it is not correct and is contradicted by the teachings of Iwata itself.  
Iwata teaches at [0060]:   
Such inorganic particles include, for example, inorganic anti-dandruff agents such as zinc pyrrithione and zinc oxide, inorganic UV protecting agents such as zinc oxide and titanium dioxide, inorganic fillers such as calcium carbonate, barium sulfate, and calcium sulfate, and inorganic pigments.

Applicants’ argument that a skilled artisan would not have had any motivation to select a UV scattering powder and stearoxy hydroxypropylcellulose of Iwata, hydrophobically treat the UV-scattering powder and then incorporate the both materials into the emulsion composition of Yamamoto with any reasonable expectation of success is not found to be persuasive.  The Examiner respectfully notes that Applicants still have not provided any evidence that there can be no reasonable expectation of success.  In the absence of evidence to the contrary, and in light of the considerable advantages to be gained by combining the teachings of the references, it does appear that there is a reasonable expectation of success. It is worth noting that Applicants still have not addressed or rebutted the advantages to be gained by combining the teachings of the references (the motivation laid out in the rejection).   
Applicants’ argument that Iwata directly teaches away from any modification in that Iwata’s product is designed to remain in a two-phase state is not found to be persuasive.  This does not amount to a teaching away because it does not discourage a skilled artisan from using an emulsion. Emulsions are expressly contemplated in Iwata and even though the discussion of an emulsion is in the context of a silicone component, there is still absolutely no discouragement or disparagement of an emulsion to be found anywhere in the Iwata reference.  A teaching away must be clear. See MPEP Sec. 2143.03 (VI). 
Applicants’ assertion of a teaching away is unpersuasive because what Applicants are pointing to (two gel phases) does not constitute a teaching away; it is just a preferred embodiment.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. MPEP 2123.  Thus, the prior art’s disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit or otherwise discourage the solution claimed.  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
Applicants’ assertion that because in preferred embodiments, phase B contains particles while Phase A is substantially free of particles somehow means that “Iwata denies an oil-in-water emulsion containing particles such as UV-scattering agents.” Is also totally unpersuasive because it is just pointing to a preferred embodiment.  A preferred embodiment is not a teaching away and it is not a “denial” of an oil in water emulsion containing particles such as UV-scattering agents.  Again, this does not amount to a denial or a teaching away because it does not discourage a skilled artisan from using an emulsion or the taught Polysurf cs and titanium dioxide.  Significantly, nowhere in Iwata does it criticize, discredit or discourage the use of Polysurf cs and titanium dioxide. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. MPEP 2123.  
Applicants argument that Iwata does not contemplate or relate to emulsions is not found to be persuasive.  Iwata expressly contemplates the use of emulsions at [0081], even if this reference is to silicone components, it is still not persuasive to say that Iwata does not relate to emulsions, or have anything to add to prior art directed to emulsions.  Additionally, the phases can include particles, glitter or pearlescence. (See [0020]).  Indeed, so long as they meet the criteria of being visually distinct (the regions occupied by each phase can be seen by the human eye as distinctly separate regions in contact with each other) emulsions may be used. (See [0021]).   
Applicants’ argument that Iwata does not recognize that emulsions with titanium dioxide had stability problems is also not found to be persuasive.  As is well known, the prior art does not have to address the same problem as the Applicants.  It is well established that the prior art does not need to recognize the same problem as the Applicant.  In KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court cautioned that, "[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103." Id. at 419. See also MPEP 2144(IV):  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
Respectfully, it is not persuasive to say that there is no motivation when Applicants still have not addressed the articulated motivation in the rejection.  The articulated motivation in the rejection applied above for combining the references is more than sufficient to motivate one of ordinary skill in the art to combine the teachings of the references as described in the rejection.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).


Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH  CHICKOS
Examiner
Art Unit 1619


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616